FILED
                           NOT FOR PUBLICATION
                                                                           DEC 01 2015
                    UNITED STATES COURT OF APPEALS                      MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


MAIRI NUNAG TANEDO, on behalf of                 No. 13-56750
themselves and other similarly situated
individuals; et al.,                             D.C. No. 8:10-cv-01172-JAK-
                                                 MLG
              Plaintiffs - Appellees,

 v.                                              MEMORANDUM*

CHARLOTTE D. PLACIDE,

              Defendant,

  And

UNIVERSAL PLACEMENT
INTERNATIONAL, INC. And
LOURDES LULU NAVARRO,

              Defendants - Appellants.


                    Appeal from the United States District Court
                       for the Central District of California
                    John A. Kronstadt, District Judge, Presiding

                     Argued and Submitted November 4, 2015
                              Pasadena, California



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
Before: W. FLETCHER and GOULD, Circuit Judges and CHRISTENSEN,** Chief
District Judge.

      Universal Placement International, Inc. (“UPI”) and its principal Lourdes

“Lulu” Navarro appeal the district court’s amended judgment following a jury

verdict on claims brought against them by a class of 347 Filipino teachers (“the

teachers”) recruited to teach in Louisiana public schools. We affirm.

      1. The district court had federal question subject matter jurisdiction over the

teachers’ federal law claims for violations of the Trafficking Victims Protection

Act (TVPA), 18 U.S.C. § 1581, et seq. See 18 U.S.C. § 1595(a); 28 U.S.C. § 1331.

It had supplemental jurisdiction over the teachers’ state law claims for violations of

the California Employment Agency, Employment Counseling, and Job Listing

Services Act (CEAA), Cal. Civ. Code § 1812.500, et seq.; the California Unfair

Competition Law (UCL), Cal. Bus. & Prof. Code § 17200; and state common law

causes of action. See 28 U.S.C. § 1367. The U.S. Department of Labor’s authority

to enforce laws regarding fees and wage rates for workers brought to the United

States on H-1B visas does not divest the district court of jurisdiction. The H-1B

statute and regulations do not preempt the teachers’ federal or state law claims.

See 8 U.S.C. § 1182(n)(2)(I).

       **
             The Honorable Dana L. Christensen, Chief District Judge for the U.S.
District Court for the District of Montana, sitting by designation.

                                          2
      2. UPI and Navarro’s challenge to class certification of the TVPA claim is

moot. The jury returned a verdict for UPI and Navarro on the TVPA claim. There

is thus nothing for them to challenge. It cannot be said that evidence admitted to

prove the TVPA claim “unfairly prejudiced” the jury.

      Similarly, the challenge to class certification of the negligent

misrepresentation claim is also moot. The recovery provided to the class on the

negligent misrepresentation claim was entirely subsumed within its recovery under

the CEAA claim. If this court were to invalidate the award for negligent

misrepresentation, UPI and Navarro would still owe the class the same amount:

$4,481,505 plus attorney’s fees. There is no “effective relief” to be granted to UPI

and Navarro. See Village of Gambell v. Babbitt, 999 F.2d 403, 406 (9th Cir. 1993);

Loyola Fed. Sav. Bank v. Fickling, 58 F.3d 603, 608 (11th Cir. 1995) (“Since the

outcome of [certain] claims would in no way affect the amount of Fickling’s

recovery, other than to indicate whether there were alternate grounds for recovery,

these issues . . . are dismissed as moot.”).

      3. UPI and Navarro’s arguments regarding the sufficiency of the evidence

are foreclosed by their failure to make a Rule 50(a) motion at the close of evidence.

Nitco Holding Corp. v. Boujikian, 491 F.3d 1086, 1089 (9th Cir. 2007); see Fed.

R. Civ. P. 50.


                                               3
      In any event, the jury’s damages award is supported by substantial evidence.

The jury found that UPI and Navarro violated the CEAA with respect to several

processing and placement fees paid by the teachers. The aggregate award to the

class roughly approximates the amount of these fees paid by the average teacher,

multiplied by the number of members in the class. The amount of the aggregate

award is clearly “within the range sustainable by the proof.” L.A. Mem’l Coliseum

Comm’n v. NFL, 791 F.2d 1356, 1366 (9th Cir. 1986).

      4. The damages award does not provide class members double recovery.

The district court has required that each class claimant, before receiving any

recovery in this case, submit an affidavit attesting that he or she has not received

and will not pursue payment arising from other judgments or disbursements in

related actions. Under the district court’s amended judgment, any payment

received by a class member as compensation for the fees recoverable in this action

will partially satisfy the judgment. The district court’s amended judgment

therefore prevents any double recovery.

       5. The district court’s award of attorney’s fees was not an abuse of

discretion. The teachers were entitled to an award of attorney’s fees under the

CEAA. Cal. Civ. Code § 1812.523(d). The district judge evaluated several

affidavits and other evidence regarding hourly rates for similar work, and


                                           4
determined a reasonable hourly rate for each attorney and paralegal on the

teachers’ counsel team. The court properly determined that the CEAA claims and

other claims in this action shared interrelated factual and legal issues and the time

the teachers’ counsel spent on issues and evidence relevant to multiple claims

could constitute compensable hours. See Atkins v. Enterprise Rent-A-Car Co., 79

Cal. App. 4th 1127, 1133–34 (2000); McCown v. City of Fontana, 565 F.3d 1097,

1103 (9th Cir. 2008). The court nevertheless applied a 40% across-the-board

reduction to the lodestar to account for time spent by the teachers’ counsel on the

unsuccessful TVPA claim and other inefficiencies. The district judge’s

determination that the teachers’ counsel were entitled to $1,310,559.75 is

reasonable and we decline to disturb it.

      AFFIRMED.




                                           5